DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2022 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 14, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Kravets et al. (US10852411) and Behar (US2003/0218445).
To claim 1, Gollakata teach a wireless monitoring system (Fig. 1), comprising (paragraph 0035), wherein: 
a first wireless device (105 of Fig. 1, paragraphs 0028, 0036) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (Figs. 8-9, paragraphs 0024, 0029, 0039, 0085); and
a second wireless device (110 of Fig. 1, paragraphs 0029, 0036, may be implemented using a router, laptop, desktop, other computing system, cellular telephone, or other device) configured for: 
receiving a second wireless signal through the wireless multipath channel (Figs. 8-9, paragraphs 0024, 0029, 0039, 0085), wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (paragraphs 0039, 0067, 0078-0079, 0101-0102), 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (Fig. 6, paragraphs 071-0077, 0080), and 
monitoring the motion of the object in the venue based on the TSCI (paragraphs 0047, 0082),
wherein at least one of the first wireless device or the second wireless device comprises: a first housing that houses a processor, a memory and a transceiver (paragraphs 0027, 0029, either 105 or 110 of Fig. 1 can be implemented using cellular telephone).
But, Gollakata do not expressly disclose wherein each channel information (CI) comprises one of: channel state information (CSI), channel frequency response (CFR) or channel impulse response (CIR), 	computing a similarity score between a pair of CI of the TSCI, and monitoring the motion of object in the venue based on the TSCI and the similarity score, 	an integrated feature (IF) that houses the first housing and comprises a second housing and an interface, and is attached to the first housing through the interface, the first housing and all devices housed in the first housing are powered by a power cord which is connected to a power plug with protruding pins to be inserted into a power socket of a power source, wherein the power cord is a line cord including an electrical cable, the first housing, the power plug and the power cord are housed in the second housing of the IF in a manner such that the protruding pins of the power plug are exposed and are inserted into the power socket of the power source.
However, it would have been obvious to one of ordinary skill in the art to recognize that either wireless device (105 or 110 of Fig. 1) can be physically attached the accessory (130 of Fig. 1, power receptacle).
	Kravets teach a system of motion detection and localization based on bi-directional channel sounding (abstract, Figs. 1-6), wherein measured channel state information (CSI) are utilized for analysis (column 1 line 41 to column 2 line 62), and similarity of first and second channel variations are analyzed for detecting a category of motion or a location of the detected motion in the space during the timeframe (column 13 line 32 to column 14 line 47, column 19 lines 44-62), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the system of Gollakata for further channel state information analysis. 
	Behar teach wall receptacle charger outlet, an "all-in-one" vehicle or home charger, a hands-free docking station charger, a wall mountable USB charging strip and a holder for multiple charger receiving devices (abstract, Figs. 2, 11), wherein an integrated feature (IF) (Fig. 1) that houses a first housing (such as 110 of Gollakata) and comprises a second housing and an interface (5 of Fig. 1, 210 of Fig. 6) and is attached to the first housing through the interface (interface is a point or surface where two subjects meet and interact), the first housing and all devices housed in the first housing are powered by a power cord (50 of Fig. 1, paragraph 0059, electrically conductive material can one or more of many types of materials known in the art including but limited to wires, metal contacts, and screws) which is connected to a power plug with protruding pins (30 of Fig. 2) to be inserted into a power socket of a power source (paragraph 0007, wall outlet), wherein the power cord is a line cord including an electrical cable (paragraph 0059, electrically conductive material can one or more of many types of materials known in the art including but limited to wires, metal contacts, and screws, which makes said power cord a line cord an obvious modification), the first housing (300 of Fig. 6), the power plug (230 of Fig. 6) and the power cord (250 of Fig. 6) are housed in the second housing (210 of Fig. 6) of the IF in a manner such that the protruding pins of the power plug are exposed (paragraph 0057, moveable plugs include those capable of pivoting, rotating or sliding, or combinations thereof, into and out of the housing) and are inserted into the power socket of the power source (as shown in Fig. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Behar into the apparatus of Gollakata and Kravets, in order to implement for power charging.

To claim 26, Gollakata, Kravets and Behar teach a wireless monitoring system (as explained in response to claim 1 above).

To claim 30, Gollakata, Kravets and Behar teach a wireless device of a wireless monitoring system (as explained in response to claim 1 above and claim 3 below).





To claim 2, Gollakata, Kravets and Behar teach claim 1.
Behar teach wherein: the IF has no power source and is detachable (abstract).

To claim 3, Gollakata, Kravets and Behar teach claim 1.
Gollakata, Kravets and Behar teach wherein the IF comprises at least one of: the power cord, the power plug, or a space-saving short power cord (Behar, Fig. 11).

To claim 9, Gollakata, Kravets and Behar teach claim 1.
Gollakata, Kravets and Behar teach wherein: the power cord is replaceable by the space-saving short power cord to save space in the housing of the IF; the second housing comprises a cord-management feature to organize the power cord such that the power cord is arranged tidily when being at least partially housed in the housing; and the power plug, being inserted into the power socket, supports a weight of the IF housing the first housing, the power plug and the power cord (Behar, Figs. 1, 11).

To claim 14, Gollakata, Kravets and Behar teach claim 3.
Gollakata, Kravets and Behar teach wherein: the IF houses at least one of the first housing, the power cord, the power plug, or the space-saving short power cord, using a second housing structure which comprises at least one of: a frame, case, casing, rigid casing, soft casing, cavity, enclosure, housing, container, holder, sheath, jacket, fitting, capsule, integument, shell, skin, covering, or socket; and the second housing structure further comprises at least one of the following attributes: a form factor, size, dimension, weight distribution or shape, based on at least one of: a respective form factor, respective size, respective dimension, respective weight distribution or respective shape, of the at least one of: the device, the power cord, the power plug, or the space-saving short power cord (Behar, Fig. 6).

To claim 25, Gollakata, Kravets and Behar teach claim 1.
Gollakata, Kravets and Behar teach wherein: the IF is attached to the processor (Behar, as shown in Fig. 6).

To claim 27, Gollakata, Kravets and Behar teach claim 26.
Gollakata, Kravets and Behar teach wherein: the second housing has no power source (as explained in response to claim 2 above).

To claim 28, Gollakata, Kravets and Behar teach claim 26.
Gollakata, Kravets and Behar teach wherein: the first housing and all devices housed in the first housing are powered by the power cord which is connected to the power plug with protruding pins to be inserted into a power socket of a power source (as explained in response to claim 3 above).

To claim 29, Gollakata, Kravets and Behar teach claim 28.
Gollakata, Kravets and Behar teach wherein: the first housing, the power plug and the power cord are housed in the second housing in a manner such that the protruding pins of the power plug are exposed and are inserted into the power socket of the power source; the power cord is replaceable by the space-saving short power cord to save space in the second housing; the second housing has a cord-management feature to organize the power cord such that the power cord is arranged tidy when being at least partially housed in the second housing; and the power plug, being inserted into the power socket, supports a weight of the second housing (as explained in responses to claims 8-9 above).



Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Kravets et al. (US10852411), Behar (US2003/0218445) and Pedrotti et al. (US2003/0194225).
To claim 10, Gollakata, Kravets and Behar teach claim 9.
Gollakata, Kravets and Behar teach wherein: the power plug is capable of being positioned in the second housing in multiple user-selectable manners; and the power plug is capable of being positioned in the second housing in a horizontal manner or a vertical manner (despite of disclosure, particular device holder design to enable rotatable position is well-known in the art).
	Pedrotti teach a plug-in housing comprising a rotatable plug that is capable of being positioned in a horizontal manner or a vertical manner (230 of Fig. 2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Gollakata, Kravets and Behar for modification for positional convenience when plugging in power outlet.

To claim 11, Gollakata, Kravets and Behar teach claim 9.
Gollakata, Kravets, Behar and Pedrotti teach wherein: the IF and the first housing housed inside are capable of being positioned relatively in multiple user-selectable manners; and the IF and the first housing housed inside are capable of being positioned relatively in a horizontal manner or a vertical manner (as explained in response to claim 10 above).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Kravets et al. (US10852411), Behar (US2003/0218445) and Battista et al. (US2015/0366093).
To claim 15, Gollakata, Kravets and Behar teach claim 3.
Gollakata, Kravets and Behar teach wherein: the IF comprises a second housing that houses the first housing but not the power plug; the IF comprises at least one of an opening or a space, through which the power cord is connected to the first housing; and the power plug connected to the power cord is separate and away from the IF and is inserted into the power socket of the power source (obvious in conventional power charging holder).
	Battista teach a case for portable electronic device, wherein a power plug with power cord can be pulled out and extend (Fig. 2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Gollakata, Kravets and Behar for modification for positional convenience when plugging in power outlet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 30, 2022